Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 530,810,820.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1, the switching valve 130 does not provide “first liquid” (line 12) (sample) to the inlet valve 120.  Figure 1 indicates that the valve 130 provides only the second flow from source 135.  There is no suggestion to use valve 130 to provide the first flow, no reference that suggests the employment of such. The disclosure is directed to a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.  
As to claim 2, the switching valve 130 does not allow a “first liquid” (line 17) (sample) into the inlet valve 120.  Figure 1 indicates that the valve 130 provides only the second flow from source 135.  There is no suggestion to use valve 130 provide the first flow, no reference that suggests the employment of such. The disclosure is directed to a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.  
As to claim 8, the switching valve 130 does not provide “first liquid” (last line) (sample) to the inlet valve 120.  Figure 1 indicates that the valve 130 provides only the second flow from source 135.  There is no suggestion to use valve 130 provide the first flow, no reference that suggests the employment of such. The disclosure is directed to a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.  
As to claim 9, the switching valve 130 does not allow a “first liquid” (lines 8-9 from last) (sample) into the inlet valve 120.  Figure 1 indicates that the valve 130 provides only the second flow from source 135.  There is no suggestion to use valve 130 provide the first flow, no reference that suggests the employment of such. The disclosure is directed to a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.  
As to claim 14, the switching valve 130 does not provide “first liquid” (lines 4-5; last line) (sample) to the inlet valve 120.  Figure 1 indicates that the valve 130 provides only the second flow from source 135.  There is no suggestion to use valve 130 provide the first flow, no reference that suggests the employment of such. The disclosure is directed to a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.  
As to claim 15, the disclosed switching valve 130 does not provide a “first liquid” (lines 10-11).  The valve provides only the second liquid from source 135.  Thus, the claim is not consistent with the drawings.  Figure 1 indicates that the valve 130 provides only the second flow from source 135.  There is no suggestion to use valve 130 provide the first flow, no reference that suggests the employment of such. The disclosure is directed to a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.  

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the disclosed switching valve 130 does not provide a “first liquid or a second liquid” (lines 12-13).  The valve provides only the second liquid from source 135.  Thus, the claim is not consistent with the drawings.  
As to claim 2, the disclosed switching valve 130 does not provide a “first liquid” (line 17).  The valve provides only the second liquid from source 135.  Thus, the claim is not consistent with the drawings.  
	As to claim 4, is the “a first” filter the filter of claim 1?  Likely, “a first” should read - - the first - -.
	As to claim 5, the preamble calls for an “apparatus”, but the “solar panel” is not connected to any other structure, suggestive of a list of parts.
	As to claim 8, the disclosed switching valve 130 does not provide a “first liquid or a second liquid” (last 2 lines).  The valve provides only the second liquid from source 135.  Thus, the claim is not consistent with the drawings.  
As to claim 9, the disclosed switching valve 130 does not provide a “a first liquid” (lines 9,10).  That valve provides only the second liquid from source 135.  Thus, the claim is not consistent with the drawings.  
	As to claims 8,12,14,15,18,19, what does the adjective “field” (body) add?  How does such distinguish the apparatus for any other?  What a structural reference for the adjective “field”?
As to claim 11, is the “a first” (last line) filter the filter of claim 8?  Likely, “a first” should read - - the first - -.
	As to claim 14, the disclosed switching valve 130 in the figures does not provide a “first liquid” (lines 4-5).  The valve provides only the second liquid from source 135.  Thus, the claim is not consistent with the drawings.  
As to claim 14, the disclosed switching valve 130 in the figures does not provide a “first liquid” (last line).  The valve provides only the second liquid from source 135.  Thus, the claim is not consistent with the drawings.  
As to claim 15, the disclosed switching valve 130 does not provide a “first liquid” (lines 10-11).  The valve provides only the second liquid from source 135.  Thus, the claim is not consistent with the drawings.  
As to claim 15, replace “comprises” (line 6) with - - further comprises -- .
As to claim 17, is the “a first” filter the filter of claim 14?  Likely, “a first” should read - - the first - -.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ludwick et al 8,196,479 teach (Figure 6C) sample passing into a container 26 that has inlet 34 and outlet 54 valves.  Fluid through the container is from an “INLET” (first fluid), and “INERT GAS” (second fluid, Figure 8A).  The elements are controlled via a control unit.  There is a filter 108.  However, the fluid is not “liquid”, the filter is not in the container 26.
Peterson 5,600,075 teaches a container 20 having both upstream and downstream valves 34,36 to remove a liquid sample.  However, there is no filter in the container, there is no second liquid, and here is not electronic control of the valves.
Johnson 5,487,313 teaches (Figure 1A) a vessel 11 with upstream and downstream valves 18,13 to collect liquid sample.  There are first 19 and second 15 liquid sources, and 2 additional (switching) valves 14,17.  However, there is no filter in the vessel 11, and the valves are not electronically controlled via controlled.
Fjerdingstad 5,370,005 teach manually operated valves 18,29, with sample container therebetween.
Kuhner 5,251,495 teaches manually operated valves 12,14, with sample container therebetween.
Nohl et al 4,823,622 teach employing a controller 78 to control valves A,B,C of a sample systemn that samples liquid, and employs a gas (not liquid) source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861